DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks of 22 February 2021 have been fully considered but are not persuasive.
Applicant argues that Nathan does not teach presenting the simulated table and the second database table on a GUI as part of a common database.  Examiner respectfully disagrees.  Nathan teaches presenting business data on a GUI.  Nathan ¶ 0035.  Nathan further teaches that both the data in the simulated table and the data in the second database table are business data.  Nathan ¶ 0035.  It is unclear whether this presentation of both the data in the simulated table and the data in the second database table is inherently a presentation as part of a common database, thus the rejection under both 35 U.S.C. 102 and 103.  See MPEP 2112.  If data from both tables are presented, it does, however, appear as though this would be as part of a common database, as claimed.  
Furthermore, given the availability of data from both the simulated table and the second database table for the purpose of presentation in Nathan, the particulars of displaying appear to be an obvious design choice, “in order to present the business data as represented by both the simulated table and the second database table, thereby presenting both tables as part of a common interface,” where the common interface itself is “user-friendly presentation of business data.”  Nathan ¶ 0035.  Furthermore, Nathan does not teach away from the claimed invention, as GUI 140 presents data within the system, namely both tables 112 in the database and query result set table 132 – a memory representation of the simulated table as retrieved from an external server device via ODBC.


Claim Rejections - 35 USC § 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-10, 15-17 and 19-24 is/are rejected under 35 U.S.C. 102 as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as being obvious over Nathan et al., US 2015/0358383 A1 (hereinafter “Nathan”).

As per claims 1, 10 and 17, Nathan teaches:
a computational instance of a remote network management platform that remotely manages a managed network (Nathan [0016]), where the database management system is the computational instance;
a database application programming interface (API) configured to allow operations to be performed on data within one or more database devices of the computational instance (Nathan [0014]), where SQL is the database API;
receiving, using the database API, a request from a client device (Nathan [0018], “The ODBC driver 122 can be configured to receive a SQL query (e.g., from the client application 118 or from an entity or object in the database system 102 in general (e.g., a server application or object) or in the database management system 108 in particular).”), where client application 118 is on a client device (Nathan [0016], “a client application 118 included in the client device 104”), wherein the request is to perform a particular operation on a simulated table defined by a set of mapping rules that reference a first database table that is associated with a server device external to the remote network management platform so that data from the first database table is not imported to a database table of the remote network management platform (Nathan [0014], [0023], [0025]), where the SQL – a database API – query, is received, and where the exposing HTTP entities using an SQL schema and mapping a response to a query result set table are the claimed rules, where further processing is an optional embodiment, and where further processing that stores the result set table in  the database is itself an optional embodiment of the optional further processing, wherein a second database table comprises entries stored within the remote network management platform (Nathan [0016]), where one of the tables 112 is the second database table, wherein the simulated table and the second database table are presented on a graphical user interface (GUI) as part of a common database (Nathan [0018]-[0019], [0034]-[0035]), where official notice is taken that SQL is a relational database, such that Nathan teaches implementing tables 112 in SQL, and where official notice is taken that the 
determining that the server device is accessible by way of a communication protocol that supports a set of protocol-specific operations (Nathan [0014]), where the configuration determines that the server is accessible by way of HTTP – the claimed protocol-specific operations;
translate the request from a format of the database API into a format of the communication protocol, wherein the translation of the request involves mapping the particular operation of the request to a target operation of the set of protocol-specific operations based on the set of mapping rules (Nathan [0014], “The ODBC driver can, for example, expose HTTP entities such as requests, responses, and headers using a SQL schema.”; [0055], “an ODBC driver can translate the inner SQL query 474 into an HTTP request”);
transmit, using the communication protocol, a message to the server device, wherein the message instructs the server device to perform the target operation (Nathan [0055], “The ODBC driver can submit the HTTP request to an external service and receive an HTTP response from the external service.”);
receive, using the communication protocol, a response from the server device, wherein the response contains a result of the server device attempting to perform or performing the target operation (Nathan [0055], “The ODBC driver can submit the HTTP request to an external service and receive an HTTP response from the external service.”);
translate the result from the format of the communication protocol into the format of the database API (Nathan [0014], “the ODBC driver translates the SQL query into an HTTP request and translates the received HTTP response into a table structure that can be used by the submitter of the SQL query”); and
transmit, using the database API, the result as translated to the client device (Nathan [0025], “The query result set table 132 (or a copy of the query result set table 132) can be provided to the submitter of the SQL query (e.g., the client application 118, a stored procedure in the set of stored procedures 114, or a trigger in the set of triggers 115). That is, the query result set table 132 can be provided as a query result of the submitted SQL query.”);, where the result table is provided to the application 118.

As per claims 6, 15 and 19, the rejection of claims 1, 10 and 17 is incorporated, and Nathan further teaches:
wherein the result of the server device attempting to perform or performing the target operation is a partially performed result of the server device partially performing the target operation (Nathan [0053]-[0055]), where, e.g., the inner SQL query partially performs the target operation, and:
using the database API to perform additional operations on the partially performed result, thereby fully performing the target operation (Nathan [0053]-[0055]), where, e.g., the outer SQL query performs additional operations.

As per claims 7, 16 and 20, the rejection of claims 1, 10 and 17 is incorporated, and Nathan further teaches:
wherein the computational instance is configured to use the database API to provide the data within the one or more database devices of the computational instance to the client device in tabular form (Nathan [0014], “the ODBC driver translates the SQL query into an HTTP request and translates the received HTTP response into a table structure that can be used by the submitter of the SQL query.”), and wherein receiving the request from the client device to perform the particular operation on the server device comprises receiving a particular request from the client device to modify the simulated table (Nathan [0017], “The ODBC driver 122 can be configured to accept SQL queries using a standard version of SQL that is familiar to many database developers.”), where official notice is taken that UPDATE is a standard SQL query.

As per claim 8, the rejection of claim 1 is incorporated, and Nathan further teaches:
wherein the database API includes additional operations related to the simulated table, and wherein the simulated table serves as a proxy for accessing data by way of the server device (Nathan [0044]).

As per claim 9, the rejection of claim 1 is incorporated, and Nathan further teaches:
wherein the computational instance contains mappings from operations defined by the database API to corresponding target operations of the set of protocol-specific operations (Nathan [0047]-[0052]), where the OBDC driver mapping is the claimed mapping.

As per claim 21, the rejection of claim 1 is incorporated, and Nathan further teaches:
wherein the simulated table and the second database table are presented as part of the common database, such that the simulated table and the second database table are accessible to a user via the database API (Nathan ¶¶ 0015-16, 0025), where both the database 110 and the simulated table exposed by ODBC driver 122 are accessible to a user via a SQL API.

As per claim 22, the rejection of claim 1 is incorporated, and Nathan further teaches:
wherein a communication protocol of the database API is different from the communication protocol used to access the server device (Nathan ¶ 0026), where the database API is SQL and the communication protocol is HTTP.

As per claim 23, the rejection of claim 1 is incorporated, and Nathan further teaches:
wherein the request is not formatted in accordance with the communication protocol (Nathan ¶ 0026), where the request is formatted in SQL and the communication protocol is HTTP.

As per claim 24, the rejection of claim 1 is incorporated, and Nathan further teaches:
wherein the data from the first database table comprises external human resource (HR) data that is stored external to the remote network management platform, and wherein the second database table comprises internal HR data that is stored internal to the remote network management platform (Nathan ¶ 0026, Fig. 1), where there data external to database system 102 residing on remote server 105 is exposed via HTTP, and data residing on database system 102 is stored in database 110, and where the particular content of the data is nonfunctional descriptive matter without patentable weight.

Claims 2-5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al., US 2015/0358383 A1 (hereinafter “Nathan”), and further in view of Stack Overflow, REST API – why use PUT DELETE POST GET? (hereinafter “Stack Overflow”).

As per claim 2, the rejection of claim 1 is incorporated, and Nathan further teaches:
wherein the request from the client device is to perform a create operation on the server device (Nathan [0017], “The ODBC driver 122 can be configured to accept SQL queries using a standard version of SQL that is familiar to many database developers.”), where official notice is taken of the INERT INTO query in the standard version of SQL.

Nathan, however, does not explicitly teach:
wherein translating the request comprises mapping the requested create operation to a target create operation of the set of protocol-specific operations, and wherein the target create operation causes the server device to generate a new data structure or a new entry within an existing data structure in accordance with the request.

The analogous and compatible art of Stack Overflow, however, teaches mapping a create operation to a HTTP POST operation for a database with HTTP-based access (Stack Overflow pg. 2).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Stack Overflow with those of Nathan to support performing the SQL INSERT INTO query on the HTTP database.

As per claim 3, the rejection of claim 1 is incorporated, and Nathan further teaches:
wherein the request from the client device is to perform a read operation on the server device (Nathan [0017], “The ODBC driver 122 can be configured to accept SQL queries using a standard version of SQL that is familiar to many database developers.”), where official notice is taken of the SELECT query in the standard version of SQL.

Nathan, however, does not explicitly teach:
wherein translating the request comprises mapping the requested read operation to a target read operation of the set of protocol-specific operations, and wherein the target read operation causes the server device to look up data in accordance with the request.

The analogous and compatible art of Stack Overflow, however, teaches mapping a read operation to a HTTP GET operation for a database with HTTP-based access (Stack Overflow pg. 2).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Stack Overflow with those of Nathan to support performing the SQL SELECT query on the HTTP database.

As per claim 4, the rejection of claim 1 is incorporated, and Nathan further teaches:
wherein the request from the client device is to perform an update operation on the server device (Nathan [0017], “The ODBC driver 122 can be configured to accept SQL queries using a standard version of SQL that is familiar to many database developers.”), where official notice is taken of the UPDATE query in the standard version of SQL.

Nathan, however, does not explicitly teach:
wherein translating the request comprises mapping the requested update operation to a target update operation of the set of protocol-specific operations, and wherein the target update operation causes the server device to write data in accordance with the request.

The analogous and compatible art of Stack Overflow, however, teaches mapping an update operation to a HTTP PUT operation for a database with HTTP-based access (Stack Overflow pg. 2).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Stack Overflow with those of Nathan to support performing the SQL UPDATE query on the HTTP database.

As per claim 5, the rejection of claim 1 is incorporated, and Nathan further teaches:
wherein the request from the client device is to perform a delete operation on the server device (Nathan [0017], “The ODBC driver 122 can be configured to accept SQL queries using a standard version of SQL that is familiar to many database developers.”), where official notice is taken of the DELETE query in the standard version of SQL.

Nathan, however, does not explicitly teach:
wherein translating the request comprises mapping the requested delete operation to a target delete operation of the set of protocol-specific operations, and wherein the target delete operation causes the server device to delete data in accordance with the request.

The analogous and compatible art of Stack Overflow, however, teaches mapping a delete operation to a HTTP DELETE operation for a database with HTTP-based access (Stack Overflow pg. 2).



As per claim 18, the rejection of claim 17 is incorporated, and Nathan further teaches:
wherein the request from the client device is to perform a create, read, update, or delete operation on the server device (Nathan [0017], “The ODBC driver 122 can be configured to accept SQL queries using a standard version of SQL that is familiar to many database developers.”), where official notice is taken of the INSERT INTO query, SELECT query, UPDATE query, and DELETE query in the standard version of SQL.

Nathan, however, does not explicitly teach:
wherein translating the request comprises mapping the requested create, read, update, or delete operation to a target create, read, update, or delete operation of the set of protocol-specific operations, and wherein the target create, read, update, or delete operation causes the server device to (i) generate a new data structure or a new entry within an existing data structure in accordance with the request, (ii) look up data in accordance with the request, (iii) write data in accordance with the request, or (iv) delete data in accordance with the request.

The analogous and compatible art of Stack Overflow, however, teaches mapping a create operation to a HTTP POST operation, a read operation to a HTTP GET operation, an update operation to a HTTP PUT operation, and a delete operation to a HTTP DELETE operation for a database with HTTP-based access (Stack Overflow pg. 2).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/             Primary Examiner, Art Unit 2159